HARPER, J.
Appellant was prosecuted, charged with a misdemeanor, in the county court of Shelby county, and upon conviction was fined in the sum of $25, from which judgment he prosecutes this appeal.
The recognizance in this case states that appellant was “charged with the offense of horse racing on public road, and who has been convicted of such offense.” The Assistant Attorney General has moved to dismiss the appeal because of the insufficiency of the recognizance, in that it does not state that he was charged with or convicted of any offense known to our laws. Such allegations would be insufficient in an indictment or information to charge any offense, and are therefore insufficient in a recognizance, and the motion of the Assistant Attorney General is sustained. Horton v. State, 30 Tex. 191; O’Bannon v State, 9 Tex. App. 465; Schoonmaker v. State, 37 Tex. Cr. R. 424, 35 S. W. 969.
The appeal is dismissed.'